Citation Nr: 1730368	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  05-09 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to July 1967, from May 1968 to September 1969, and from February 1975 to February 1978.  Thereafter, he also had periods of active duty for training and inactive duty training as a member of the Army Reserve and Army National Guard until approximately 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boise, Idaho, which denied entitlement to individual employability.  

Additionally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue of TDIU had been inferred when the Veteran appealed a rating for his posttraumatic stress disorder (PTSD). In adjudicating that case, the Board remanded the issue of TDIU back to the RO in December 2014 given that entitlement to service connection for right carpal tunnel syndrome and tinnitus had been granted, which could change the Veteran's overall schedular disability evaluation.

The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board is cognizant that the Veteran has filed a notice of disagreement regarding the denial of service connection for a heart disability, but as that issue has not yet been certified before the Board, it remains under the RO's jurisdiction and will not be discussed in this decision.


FINDING OF FACT

The evidence of record does not show that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment consistent with his level of education and work history.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a September 2011 letter to the Veteran, following the initial claim for TDIU in May 2011 and prior to the initial unfavorable adjudication in February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the letter, the Veteran was notified that he should complete the enclosed VA Form 21-8940 (the formal application for a TDIU).  He was also notified of how to substantiate a claim for TDIU.  A subsequent VCAA letter pertinent to the TDIU was sent in April 2016.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran's claim was remanded by the Board in December 2014 to obtain outstanding records and to obtain adequate medical opinions.  There has been substantial compliance with the Board's remand directives.

The RO sent the Veteran an additional duty-to-assist letter in April 2016.  This letter specifically requested that the Veteran return the enclosed formal application for entitlement to a TDIU.  This application form requires the applicant to provide necessary information in order to determine whether a TDIU is warranted, including work history and education.  The Veteran has now filled out the formal application for TDIU three times:  in September 2011, March 2016, and August 2016.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, adequate VA examination reports, and lay statements have been obtained.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. TDIU

The Veteran seeks entitlement to a TDIU, asserting that his PTSD, his wrist disabilities, and his heart disability have rendered him unemployable.  Currently, the Veteran is not service-connected for a heart disability.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In this case, the Veteran meets the schedular threshold requirements for a TDIU as of March 14, 2016. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for PTSD at 50 percent, 30 percent for right carpal tunnel syndrome, 20 percent for left carpal tunnel syndrome, 10 percent for residual scar from amputation, distal portion, right 5th finger, 10 percent for left wrist fracture with osteoarthritis, 10 percent for tinnitus, 10 percent for right wrist fracture with osteoarthritis, and noncompensable evaluation for bilateral hearing loss. These disabilities result in a combined rating of 80 percent from March 14, 2016. See 38 C.F.R. § 4.25. Since the Veteran has a single disability rated at 40 percent or higher and a combined rating of 70 percent or higher, the threshold requirements of TDIU are met from March 14, 2016 forward. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Accordingly, the only remaining question is whether the Veteran's service-connected disabilities preclude gainful employment.  

The Veteran has a bachelor's degree in chemical engineering and a master's degree in social work.  He has worked as a licensed clinical social worker.  

The Veteran was afforded VA examinations in January 2012, June 2016, and October 2016.  In his initial claim for TDIU in May 2011 via his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran stated he was unable to work because of his PTSD.  At that time, the Veteran was service connected for PTSD at a 30 percent compensable evaluation, amputation of the distal portion of the 5th right finger at 10 percent, residuals of a left wrist fracture at 10 percent, and left carpal tunnel syndrome at a noncompensable level.  The combined evaluation was 50 percent overall, and as such, the Veteran did not meet the schedular threshold for TDIU at the time of his initial application.  It was noted at the time of application that the Veteran had a counseling practice doing DUI evaluations, drug and alcohol counseling, and family counseling.

The January 2012 VA examination diagnosed the Veteran with PTSD and noted he had symptoms of depression as well. Significantly, the examiner noted that the Veteran's PTSD resulted in the following symptoms: depressed mood, suspiciousness, chronic sleep impairment, and disturbances in motivation and mood.  There was no evidence of anxiety; panic attacks; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; memory loss of names of close relatives, own occupation or own name; flattened affect; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or gross impairment in through processes or communication; no difficulty in the Veteran establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance or minimal personal hygiene; or disorientation to time or place. 

The January 2012 examiner wrote that the Veteran's work status had not significantly changed since his previous VA psychiatric examination in July 2010.  He reported that he had had trouble keeping jobs due to issues with authority; he had had his own private clinical practice, however, since moving to Idaho a decade earlier.  In his role as a Licensed Clinical Social Worker, he continued to see a small number of clients in his private practice as he was doing in July 2010.  Although he did not see many clients, the reduced number of clients was a result of the Boise and Walla Walla VAMCs cancelling their contracts for services, rather than a result of increased functional impairment on his part.  In April 2011, he reported to his mental health provider that he was "willing to consider Fee Basis Counseling for veterans in his area through the VAMC."  The examiner concluded that the Veteran's PTSD symptoms did not prevent him from obtaining and maintaining substantially gainful employment.  

With regard to the Veteran's finger and wrist disabilities, to include the carpal tunnel syndrome, the examiner noted that there were complaints from the Veteran being able to grasp repetitively, that his wrists are stiff, and that his hands would go numb when grasping or driving.  The examiner noted that wrist disability could limit the Veteran's ability to type and to grasp repetitively, impacting his occupational functioning.  The examiner also noted the presence of arthritis in the service-connected left wrist. In his opinion, this examiner remarked the Veteran would require accommodation in typing and repetitive grasping, and that the other medical conditions are "not especially restricting except his back condition appears to inhibit heavy work," though the Veteran disclosed he still builds and repairs his fences on his ranch.  The Veteran is not service-connected for a back disability.

In a May 2015 rating decision, in response to a BVA grant of service connection for right carpal tunnel syndrome and tinnitus in December 2014, the Veteran now had an overall 60 percent combined evaluation. In an August 2016 rating decision, the RO increased the evaluation of the right carpal tunnel syndrome to 30 percent and the left carpal tunnel syndrome to 20 percent, both effective March 14, 2016.  This raised the combined evaluation to 80 percent.  

In June 2016, the Veteran received another VA examination. With regard to the service-connected hand and wrist disabilities, the examiner noted the Veteran has some functional limitations, noting he "[h]as chronic aching pain in hands, chronic increasing numbness in hands, and limits driving < 30 minutes. Cannot do any fine motor tasks any longer and drops items from both hands. Cannot type fast or for longer than 15 minutes. This is chronic and no flares."  The examiner noted moderate symptoms without evidence of muscle atrophy.

In October 2016, the Veteran received a VA PTSD examination.  As a result of this examination, the Veteran's compensable evaluation for PTSD was raised from 30 percent to 50 percent, effective August 25, 2016, and the Veteran now had an overall 90 percent combined evaluation, effective that same date.  On this examination, the examiner noted "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner noted the Veteran chooses not to receive any mental health treatment at present, citing that such care is not available at his local VA and he does not want to drive to another VA facility.  The examiner noted the Veteran's dysthymic mood, that his thought processes were linear and goal-oriented, and there were no reports or evidence of delusions, obsessions, or compulsions.  There was no suicidal ideation reported. Speech, concentration, memory, fund of knowledge, abstraction, and intelligence were all within normal limits.  Judgment and insight were described as fair.

While the Veteran is currently service-connected for tinnitus at 10 percent and also bilateral hearing loss at a noncompensable level, the Board does not find, and the Veteran has not asserted, that his hearing disabilities have created any limitation on employment.

The Veteran has filed two additional applications for TDIU.  In March 2016, he cited "heart problems" as the reason he is unable to secure or follow any substantial gainful occupation.  In August 2016, he filed his third application, citing PTSD, wrist problems, and heart problems.  The Board notes the Veteran is not currently service-connected for a heart disability, though it is cognizant the Veteran has made a claim for one that is under the RO's jurisdiction at this time.  Additionally, the Board notes the Veteran, on his March 2016 form, had last worked full time in 2006, but still had part time work as a social worker.  On his August 2016 form, the Veteran stated he last worked as a social worker full time in July 2015.

The Veteran has made several lay statements on his behalf with regard to TDIU. In September 2016, the Veteran cited his spouse's inability to work, and that she had been the primary wage-earner.  He mentions his inability to use a computer for longer than 5-10 minutes due to his hands.  He notes his PTSD has impaired his ability to work, and that he and his spouse have been downsizing their business since 2005.  The Veteran also cited his non-service-connected heart problems since March 2016 preventing him from working as a social worker. In October 2016, the Veteran cited that his ranch produced no income, and that his activities with the American Legion were as a volunteer, not as a paid employee.  In March 2017, the Veteran mentioned he gave up his social worker's state license due to PTSD symptoms and overall declining health.  He mentioned he has applied for social worker positions in his geographic area but has not been hired.

The Board finds the Veteran's lay statements competent and credible.  However, when determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate for the entire period on appeal, the Veteran's PTSD, finger, hand, and wrist disabilities, and tinnitus and hearing loss disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.  During this period, the Veteran was engaged in his occupation as a licensed clinical social worker, maintained relationships with his family members, and was functioning well without mental health treatment in spite of his psychiatric symptoms.  The Veteran has reported that he worked full time until July 2015.  As noted above, the VA examiner in October 2016 noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Board finds that overall the weight of the evidence does not show that he is precluded from securing and following substantially gainful sedentary employment.  The weight of the evidence does not demonstrate total occupational impairment associated with the service-connected PTSD, or any other of his service-connected disabilities. Referral for consideration of entitlement to a TDIU on an extraschedular basis prior to March 14, 2016 is not warranted because the Veteran's service-connected disabilities did not present an exceptional disability picture outside of the governing norm.  38 C.F.R. §4.16(b).  

The Board finds that the preponderance and weight of the evidence demonstrates that the Veteran's service-connected disabilities did not prevent the Veteran from obtaining or retaining substantially gainful employment during the entire period on appeal.  The Board acknowledges that the evidence indicates that the Veteran's service-connected disabilities could interfere with some types of employment. However, not all forms of gainful employment are precluded by any service-connected disability, or a combination thereof.  Gary, supra.  Under these circumstances, the Board concludes that a schedular TDIU or extraschedular referral for TDIU prior to March 14, 2016 is not warranted.  Gilbert, supra.


ORDER

Entitlement to TDIU is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


